DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
 
Rejections Withdrawn
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims have no method step when the patient has no MTV exposure. 
Applicant amended the claims as per interview and the rejection is withdrawn.

Double Patenting
The terminal disclaimer filed on 9/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16460295 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite MTV protein. 
This is to MTV from different species.
Applicant has not described the genus of possible members of the genus of MTV beyond MMTV p10 (SEQ ID# 2).
Vas-Cath Inc. v. Mahurkar ((CAFC, 1991) 19 USPQ2d 1111), clearly states that "Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See Vas-Cath at page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see Vas-Cath at page 1115).
	With the exception of SEQ ID NO:2, the skilled artisan cannot envision the detailed structure of the encompassed peptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The peptide itself is required.  See Fiers v. Revel, ((CAFC, 1993) 25 USPQ 2d 1601) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,((CAFC, 1991) 18 USPQ2d 1016).
	Furthermore,  In The Reagents of the University of California v. Eli Lilly ((CAFC, 1997) 43 USPQ2d 1398), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.   The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that “An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention.”  It is respectfully submitted that the facts in the instant application, while drawn to peptides, read upon the situation in U of C v. Lilly, drawn to nucleic acids, because the instant specification does not recite a representative number of peptides, defined by an amino acid sequence, in order to define what falls within the scope of the claimed genus of MTV and transition protein were in Applicant’s possession at the time of filing.
Applicant has described the mouse MTV matrix protein, SEQ ID# 2, but not the genus of MTV proteins. 

Applicant argues some claims have been canceled or amended and the rejection is overcome.  
Applicant’s arguments have been fully considered and not found persuasive. 
The description is still lacking as set out in the rejection and applicant has provided no extra arguments beyond the cancelation or amending of the claims.
The rejection is maintained. 

Claims 1-3, and 5-18, 49, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to a method of treating or preventing MTV using an MTV protein. Claims 1-3 and 5-18 include the use of antiretroviral drugs to treat at a treatment dose or maintainance dose. 
The art recognizes an association between mouse mammary virus and human breast cancer but no firm or specific cause and effect has been demonstrated.
The art recognizes that anti-cancer vaccines have not been effective.
For breast cancer, vaccination has generally been clinically ineffective (abstract, Bryson et al., Vaccine Vol 35, pages 5842-5849)
Applicant at para 23 of the specification discloses that vaccines using the ENV did not induce a sufficient immune response.
Mouse MTV can be exogenous or endogenous. Endogenous viral proteins do not always induce an immune response, see Denner et al. (Virus Research Vol 208, pages 39-43, 2008, abstract) that teach that Porcine endogenous retrovirus ectodomain p15E is not immunogenic in pigs.
The specification provides no detail on what treatment MPV is provided or what the end point/positive result is. 
Is this treating the virus when integrated into host genome? 
Is this blocking the spread/transmission of virus?
Is treating preventing cancer or treating mammary tumors caused by MTV? 
There is no specific evidence provided in the specification as to what is treated or what the results are.
The specification does not disclose what antiviral drugs can be used to treat that are effective in combination or singly. 
It is well known that antiviral drugs can have different in vivo and in vitro results. Hillier et al. (Hillier, et al., JAIDS Journal of Acquired Immune Deficiency Syndromes: May 1, 2005 - Volume 39 - Issue 1 - p 1-8) teach that while Nonoxynol 9 had in vitro activity against HIV (page 2 col 1 near top), it was not effective, caused additional HIV infections, and now there are more stringent requirements for HIV drug testing (abstract and conclusion). 
The art recognizes that antiretroviral agents including nucleoside analogs have issues including not being effective on latent virus and drug resistant virus.
Tang et al. (Drugs. 2012 Jun 18;72(9):e1-25) teach that the cocktail of antiretroviral drugs needs to overcome the HIV ability to mutate and become resistant (abstract). Here, applicant has not shown what drugs are effective in vivo to treat or prevent MTV.
Agut et al. teach that polymerase inhibitors are specific, they can be cytotoxic and are not effective against latent virus (abstract, Agut H, Pathol Biol (Paris). 1993 Oct;41(8 Pt 2):770-6).
Given the art recognized issues with antiviral agents, the generalized teaching of doses, treatment doses, and maintenance doses are applicable to any or all the antiviral compounds encompassed by the claims or the use singly or in combinations. 
The art indicates that there are problems with immune responses, anti-tumor treatments, and antiviral compounds, and the specification provides no details on how the problems of the prior art are overcome, thus, it will take undue experimentation to make and use the invention as claimed. 
Applicant argues some claims have been canceled or amended and the rejection is overcome. Applicant argues BPAI decision about antibody binding found in favor of applicant when examiner made a similar argument, noting the logic of the invention. Applicant argues vaccine is well known in the art and that a reduction in viral particles will likely decrease the disease,  exposure over time leads to disease (citing paras 20-22)as in it follows naturally that a reduction in viral particles will likely decrease the disease, the Baker declaration at para 14-17 show logic and a lack of undue experimentation. 
Applicant’s arguments have been fully considered and not found persuasive. 
Applicant is reminded that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
The BPAI decision (no copy provided) that appears to discuss antibody binding does not appear to be the same as the fact pattern. The question quoted about does the evidence of record support undue experimentation? And the conclusion or logic was that it did. Here the examiner has set out many references that show unpredictability in the art. While the term vaccine may be well known in the art, there is no evidence of record that support the products used in the method are vaccines or show positive results of treatment.
The declaration of Baker at paras 14-17 discuss what a vaccine is and quote paragraphs in the specification that describe it. There is no evidence presented that shows the vaccine functions.
While the term vaccine is known, there is no showing in the specification or evidence of record that MTV vaccine works as described or what flows from that is treatment that works. 
The examiner has provided many references discussed above that show the unpredictability of cancer vaccines, of anti-viral drugs, and of MTV immune responses.  
The art has shown that there is unpredictability in the art of cancer vaccines, of anti-viral drugs, and of MTV immune responses. Thus, it would require undue experimentation to make and use the invention. Applicant’s argument brings up the undue experimentation but this is not persuasive because of the unpredictability in the art as noted above casts doubt on the method as claimed and there is no evidence of record to show that some or all of the claimed method work as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648